DISSENTING 'OPINION 'OP
ME. JUSTICE WOLF.
Naturally, in the absence of a special law and a special appeal to cover the matter of costs, there could be, it seems to me, no dissent from the proposition that if the principal matter, being under the jurisdictional amount, could not be appealed, neither could the incident of costs, when such costs- are less than such jurisdictional amount. However, by the statutes of Porto Rico there is a very special procedure for fixing costs and I have the idea, subject to correction, that in other places the discretion in the trial court to award so universally such ample attorney fees, does not exist. The power exists in the United States in certain kinds of equity cases. Whatever the power may be in the United States, the Legislature has given the ' court here a very general power to fix costs and ample counsel fees with a special appeal to this court. The majority opinion does not discuss the question of whether the district court has this power on appeal from a municipal court. That power is momentarily assumed. If the district court had such a power then, as by statute an appeal is given generally from the order approving a memorandum, as the statute makes no exceptions, we should make none. I may repeat that a special appeal is given by the Legislature in the matter of costs.
It seems to me that we should have entertained jurisdiction and considered the power of the lower court to award fees in this kind of a case as was done in the case of González v. Fernández, ante, page 525.